Electronically Filed
                                                       Supreme Court
                                                       SCWC-29454
                                                       06-OCT-2015
                                                       10:43 AM



                            SCWC-29454


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



       THOMAS FRANK SCHMIDT and LORINNA JHINCIL SCHMIDT,

     Petitioners/Plaintiffs-Appellants and Cross-Appellees,


                                vs.


                HSC, INC., a Hawai'i corporation,

      RICHARD HENDERSON, SR., and ELEANOR R.J. HENDERSON.

     Respondents/Defendants-Appellees and Cross-Appellants.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

           (ICA NOS. 29454 and 29589; CIV. NO. 06-1-0228)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

 (By: Nakayama, Acting C.J., McKenna, Pollack, and Wilson, JJ., and

  Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused)


           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai'i Revised Statutes § 602-59(a) (Supp. 2013); see

also Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2012),

           IT IS HEREBY ORDERED that Petitioners/Plaintiffs-


Appellants and Cross-Appellees application for writ of


certiorari, filed September 30, 2015, is dismissed without

prejudice to re-filing the application pursuant to HRAP Rule


40.1(a) (2014)   (“The application shall be filed within thirty


days after the filing of the intermediate court of appeals’


judgment on appeal or dismissal order, unless the time for filing


the application is extended in accordance with this rule.”).


          DATED:   Honolulu, Hawai'i, October 6, 2015.

R. Steven Geshell and            /s/ Paula A. Nakayama

Thomas P. Dunn

for petitioners                  /s/ Sabrina S. McKenna


                                 /s/ Richard W. Pollack


                                 /s/ Michael D. Wilson


                                 /s/ Colette Y. Garibaldi





                                 2